DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendments and remarks, filed 07 December 2020, are acknowledged.  Applicant’s arguments have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.

Status of Claims
Claim(s) 18-19, 22-24, 27-32, and 34 is/are pending.  Claim(s) 20-21, 25-26, and 33 has/have been cancelled, and claim(s) 1-17 was/were previously cancelled.  Claim(s) 18-19, 22, 24, 27-29, 32, and 34 is/are currently amended.  Claim(s) 18-19, 22-24, 27-32, and 34 is/are currently under examination.

Priority
Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) or (f) to the foreign application(s), EP14199095 filed 19 December 2014, is acknowledged.  Receipt of certified copies of papers required by 37 CFR 1.55 is acknowledged.

Claim Interpretation
In claim(s) 18-19, 28-29, 32, and 34, the phrase(s) “B on which A is mounted,” “A is mounted on B,” “A is on B,” and “mounting A on B” has/have been given its/their broadest reasonable interpretation of merely needing A to be attached to or fixed on B, whether A is directly touching a surface of B [[OR]] A is attached to or fixed to an intermediary element (or multiple intermediary elements that are each attached to and fixed on each other) that is/are attached to or fixed on B, to meet the requirements of the claim(s).

In claim(s) 18, 29, and 32, the phrase(s) “A is mounted on a surface of B” or “A on the surface of B” has/have been given its/their broadest reasonable interpretation of merely needing A to be attached to or fixed on a surface of B, whether A is directly touching a surface of B [[OR]] A is attached to or fixed to an intermediary element (or multiple intermediary elements that are each attached to and fixed on each other) that is/are attached to or fixed on a surface of B, to meet the requirements of the claim(s).  Specifically, A refers to the at least one photodetector, and B refers to the first layer.  See also dependent claim(s) 19 and 34, which recite the at least one photodetector being mounted on a second substrate layer between the first layer and the second layer, wherein the second substrate layer is effectively an intermediary element.

In claim(s) 27, the transitional phrase(s) “having” has/have been interpreted in light of the specification (pg. 3, “a circuit element comprising a low power amplifier circuit”; pg. 9, “the circuit element comprises a low power amplifier circuitry”) as open language.  See MPEP 2111.03, subsection IV and I.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 24 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim(s) 24 recite(s) the new limitation “at least one light source guides ambient light passing through the first substrate layer from outside the apparatus through the first layer of optically absorbing or reflecting material” in line(s) 1-3.  
The original claims, drawings, and specification disclose the following:
ambient light source, Fig. 2, #8 (see original Fig. 2 filed 06/16/2017 and corrected Fig. 2 filed 11/05/2019);
“the at least one light source comprises an ambient light source” (original claim 24);
“The ambient light source together with the reflective layer 9 is configured to guide ambient light from the micro-lens array 10 towards the skin 7 and the blood perfused tissue of the person using the apparatus, i.e. the at least one ambient light source 8, the reflective layer 9 and the micro-lens array 10 are configured to function as a waveguiding structure” (instant PGPUB ¶ 0042).
Since “ambient” light is understood to be light that is already present or available in a scene, before any additional lighting is added, the instant specification may implicitly describe the ambient light being “from outside the apparatus.”  Additionally, since instant PGPUB ¶ 0042 discusses guiding ambient light “from the micro-lens array 10 towards the skin 7 and the blood perfused tissue,” the instant specification appears to implicitly describe guiding ambient light passing through the first substrate layer.   through the first layer of optically absorbing or reflecting material.  
In the absence of support for the newly recited limitations, this/these claim(s) is/are deemed to constitute new matter.

Claim(s) 24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 24 recite(s) the new limitation “at least one light source guides ambient light passing through the first substrate layer from outside the apparatus through the first layer of optically absorbing or reflecting material” in line(s) 1-3.  Optically absorbing appears to indicate that the material absorbs the light and may not allow light to pass through the material, and reflecting appears to indicate that the material reflects the light such that light is reflected at a boundary of the material and does not pass through the material.  Accordingly, it is unclear how the ambient light would pass through the first layer optically absorbing or reflecting material.  Moreover, the instant specification does not provide any guidance regarding the ambient light passing through, specifically, the first layer of optically absorbing or reflecting material.
For examination purposes, the limitation(s) in claim(s) 24 will be interpreted as best understood.
Examiner also suggests “guides” should read --is configured to guide--.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following rejection has been modified in view of applicant’s arguments and/or amendments.
Claim(s) 18-19, 22-23, and 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lan et al. (US 2004/0252867, Embodiment of Fingerprint Sensor #10 - referred to as Lan [10]) in view of Khair et al. (US 6,533,729 - cited by applicant and referred to as Khair) and Hannula et al. (US 2009/0171177 - cited by applicant and referred to as Hannula) and Roham et al. (US 2013/0116520 - referred to as Roham).
Regarding claim(s) 18, Lan [10] teaches an apparatus (fingerprint sensor, ¶ 0264, Fig. 32c, #10; furthermore, fingerprint sensor, Figs. 23-32b, #10), comprising:
a first substrate layer (reflector, ¶ 0264-0265, Fig. 32c, #88);
at least one light source (light source, ¶ 0264, #50, comprising green LED, ¶ 0264, Fig. 32c, #84: ¶ 0243, "one exemplary light source #50 comprises a backlight panel with a microlens array and a green LED positioned to one side of the backlight panel. The light from the green LED is reflected towards the contact surface #32 and onto the fingertip #40 by the microlens array positioned along the backlight panel"; furthermore, light source, Figs. 23 and 31a-b and 32b, #50, and ¶ 0240, "the term 'light source' encompasses single or multiple light sources or light source panels which 
a first layer of optically absorbing or reflecting material (backlight panel layer comprising LED #84, as shown in Fig. 32c, including light shield, ¶ 0264-0265, Fig. 32c, #89: ¶ 0265, “light shield #89 comprises an opaque material,” wherein light that strikes an opaque material is absorbed or reflected) embedding the at least one light source (¶ 0243, "a green LED positioned to one side of the backlight panel," and ¶ 0265, "green LED #84 is positioned to one side of the microlens array #86," such that backlight panel layer embeds LED #84, as shown in Fig. 32c) on the first side of the first substrate layer (backlight panel layer comprising LED #84 is on reflector #88, as shown in Fig. 32c); 
at least one photodetector (active matrix sensor array, ¶ 0264, Fig. 32c, #60; furthermore, optical detectors #60 comprising optical planar array #58, ¶ 0248) mounted on a surface of the first layer of material (top coat layer #36 is mounted on a surface of backlight panel layer comprising LED #84, i.e. attached to or fixed to intermediary element #20 #22 that is attached to or fixed on backlight panel layer comprising LED #84, as shown in Fig. 32c [see claim 19 encompassing an embodiment with such an intermediary element]); 
a second layer of material (top coat layer, Fig. 32c, #36, ¶ 0234, "Potential materials for the top coat layer #36 include, but are not limited to, epoxy and acrylic") embedding the at least one photodetector (¶ 0234, "a top coat layer #36 which covers the optical detectors #60. This top coat layer #36 provides protection for the optical detectors #60, as well as planarization for subsequent layers") on the surface of the first layer of optically absorbing or reflecting material 
wherein:
the first and second layers of material guide light from the at least one light source to blood-perfused tissue of the user (skin of fingertip #40 is tissue that is perfused with blood) without enabling the light to reach the at least one photodetector directly from the at least one light source (¶ 0265, "light shield #89 comprises an opaque material and is positioned to block light from the green LED #84 from directly illuminating the fingertip #40 without reflecting from the microlens array #86"; ¶ 0255, "optical transmittance spectra of...top coat layer #36...substantially transmit at least one wavelength of the light generated by the light source #50," and ¶ 0258, "second light #82 is detected by the plurality of optical detectors #60 after propagating through the color filter layer #30 and the top coat layer #36"; photodetector[s] #60 face away from light source #50 toward fingertip #40, as discussed below);
the second layer of material guides the light returning from the blood-perfused tissue (¶ 0035 and ¶ 0037, “active matrix sensor array positioned to receive the green light…reflected by the fingertip”; furthermore, ¶ 0225, “optical detectors #60 are positioned to receive light generated by the light source #50 and reflected by the fingertip #40”) towards the at least one photodetector (¶ 0255, "optical transmittance spectra of...top coat layer #36...substantially transmit at least one wavelength of the light generated by the light source #50," and ¶ 0258, "second light #82 is detected by the plurality of optical detectors #60 after propagating through the color filter layer #30 and the top coat layer #36"); and
the first substrate layer, the first layer of optically absorbing or reflecting material, and the second layer of material form a laminate (reflector #88, backlight panel layer comprising LED #84 as shown in Fig. 32c, light shield #89, and top coat layer #36 form a laminated structure made of layers fixed together, or a laminate, as shown in Fig. 32c);
wherein, in use, the apparatus is in contact with (as shown in Fig. 32c) the skin of the user (fingertip, Fig. 32c, #40), the second layer of material embedding the at least one photodetector (discussed above) facing the skin in order to perform measurements using the light from the at least one light source returning to the apparatus from the blood-perfused tissue of the user (¶ 0035 and ¶ 0037, “active matrix sensor array positioned to receive the green light…reflected by the fingertip”; furthermore, ¶ 0225, “optical detectors #60 are positioned to receive light generated by the light source 50 and reflected by the fingertip #40,” such that detectors #60 face skin of a user).
Lan [10] does not explicitly teach that the second layer of material is a second layer of “optically absorbing or reflecting” material.
In an analogous optical sensing of physiological data field of endeavor, Khair teaches an apparatus (optical sensor arrangement, col. 6, lines 26-27, Figs. 1-4, #12), comprising:
at least one light source (light source, col. 6, line 29, Figs. 2-4, #30);
a first layer of material (substrate, col. 12, line 58, Figs. 2-3, #52) embedding the at least one light source (col. 12, line 58, "The light sources are embedded in a suitable substrate #52");
at least one photodetector (photo sensitive elements, Figs. 2-6, #18, col. 6, lines 31-33, "two dimensional array #17 of photo-sensitive elements #18, such as an array of photo-detectors");
a second layer of optically absorbing or reflecting material (black radiation-absorbing background substrate or material, col. 12, lines 25-26, Figs. 5-7, #40) centering the at least one photodetector 
the first and second layers of material guide light from the at least one light source without enabling the light to reach the at least one photodetector directly from the at least one light source (col. 12, line 65 - col. 13, line 4, "substrate or mounting material #52 is sufficiently rigid such that the laser diodes remain in a plane such that the light from all the sources #30 travels in a direction that is nominally normal to the reflecting surface. The laser diodes are formed in an array configuration as shown in FIG. 8 and placed in optical alignment with the two dimensional array of photo-detectors"; col. 12, lines 32-34, "The radiation-absorbing material #40 blocks light from the source #30, thereby only allowing radiation reflected from the reflective surface to impinge upon the photo-detectors"); and
the second layer of optically absorbing or reflecting material guides light towards the at least one photodetector from outside the apparatus  (col. 12, lines 32-34, "The radiation-absorbing material #40 blocks light from the source #30, thereby only allowing radiation reflected from the reflective surface to impinge upon the photo-detectors").
Khair further discloses art recognized advantages of the second layer of optically absorbing or reflecting material with reasonable expectation of success: "The radiation-absorbing material #40 blocks light from the source #30, thereby only allowing radiation reflected from the reflective surface to impinge upon the photo-detectors" (col. 12, lines 32-34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second layer of material of the apparatus as taught by Lan [10] to include or be of optically absorbing or reflecting material, since such a second layer of material including optically absorbing or reflecting material was well known in the art as taught by Khair.  One of 
Further regarding claim(s) 18, Lan [10] does not explicitly teach a skin-safe adhesive layer covering at least the second layer of optically absorbing or reflecting material, the skin-safe adhesive layer being provided for attaching the apparatus to skin of a user.
In an analogous optical sensing field of endeavor, Hannula teaches a skin-safe adhesive layer (adhesive member, Figs. 6A-B, #84: ¶ 0038, "an adhesive for affixing the sensor to a tissue site of a patient," and ¶ 0030, "The adhesive may be of safely affixing the sensor assembly adjacent a tissue site, such as on a patient’s skin") covering at least the second layer of material embedding the at least one photodetector  (¶ 0046, "member #84...generally surrounds the lower portion #50 of the optical barrier #20," such that adhesive member #84 is on/embeds optical barrier #20 as well as light pipe #22 and photodetector #16 in the optical barrier's interior, as shown in Figs. 6A-B), the skin-safe adhesive layer being provided for attaching the apparatus to the skin of the user (¶ 0038, "an adhesive for affixing the sensor to a tissue site of a patient ... may not damage the skin," and ¶ 0030, "adhesive may be of safely affixing the sensor assembly #10 adjacent a tissue site, such as on a patient’s skin").
Hannula further discloses art recognized advantages of a skin-safe adhesive layer covering at least the second layer of optically absorbing or reflecting material, the skin-safe adhesive layer being provided for attaching the apparatus to skin of a user, with reasonable expectation of success: "Using an adhesive, such as a hydrogel, or other form of hydrocolloid, may be desirable since it may not damage the skin, yet 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as taught by Lan [10] to further comprise a skin-safe adhesive layer covering at least the second layer of optically absorbing or reflecting material, the skin-safe adhesive layer being provided for attaching the apparatus to skin of a user, since such a skin-safe adhesive was well known in the art as taught by Hannula; and since Lan teaches that a wide range of different embodiments that eliminate or include additional components can be constructed based on its disclosure (¶ 0266, "these figures [23, 31A, 31B, 31C, 32A, 32B, and 32C] merely illustrate particular embodiments of the fingerprint sensor 10. Other embodiments compatible with the present invention can eliminate some or all of these components, or can include additional components"); and since Roham teaches a skin-safe adhesive layer being provided to attach the apparatus to skin of a user (discussed below).  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. attaching an apparatus to skin via adhesive) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to not damage the skin and be strong enough to maintain the apparatus on the patient's body throughout a prolonged monitoring period (Hannula, ¶ 0038) in order to provide doctors and other healthcare personnel with the 
Further regarding claim(s) 18, Lan [10] does not explicitly teach:
the first substrate layer being at least one of flexible and stretchable;
in use, the apparatus is attached to skin of a user;
photoplethysmographic (PPG) measurements.
In an analogous wearable bio-signal monitoring field of endeavor, Roham teaches an apparatus (patch, Figs. 1-4 and 6-8), comprising:
a first substrate layer (¶ 0036, "flexible substrate," and ¶ 0032, "Flexible patch package," Fig. 8 [Middle]; furthermore, claim 1, "a substrate"), the first substrate layer being at least one of flexible and stretchable (¶ 0036, "flexible substrate," and ¶ 0032, "Flexible patch package," Fig. 8 [Middle]);
at least one sensor mounted on the first substrate layer (¶ 0002, "patch based sensors," and ¶ 0022, "a patched ECG assisted reflective photo plethysmography and pulse oximeter is provided. The innovation includes design and development of a low-cost, semi-disposable, wearable electronic patch for reliable and continuous photoplethysmography for extracting heart-rate, SpO2, SpCO and SpCO2"; furthermore, claim 1, "the substrate supporting the biosensors");
a skin-safe adhesive layer (adhesive part / bottom adhesive, ¶ 0019 and ¶ 0039, Fig. 3B [upper right]; furthermore, claims 1-2, disposable interface) being provided for attaching the apparatus to skin of a user (¶ 0019, "adhesively-wearable [i.e. patch type]"; furthermore, claim 2, "the disposable interface includes an adhesive surface adapted to interface with the wearer of the patch"), wherein
in use, the apparatus is attached to skin of a user (via adhesive part / bottom adhesive discussed above), the at least one sensor facing the skin in order to perform reflective photo plethysmography and pulse oximeter is provided. The innovation includes design and development of a low-cost, semi-disposable, wearable electronic patch for reliable and continuous photoplethysmography for extracting heart-rate, SpO2, SpCO and SpCO2," wherein reflective PPG [as opposed to transmissive PPG] uses light from a light source returning to the apparatus from skin/tissue that is blood-perfused in order to monitor heart rate and atrial blood gases and pulse oximetry).
Roham further discloses art recognized advantages of the first substrate layer being at least one of flexible and stretchable and in use, the apparatus being attached to skin of a user in order to perform photoplethysmographic (PPG) measurements with reasonable expectation of success: “The biggest challenge in continuous photoplethysmography in ambulatory patients is handling different types of artifacts especially motion artifact…Despite these efforts, there is no device in the market capable of continuous and reliable monitoring of arterial blood gases [e.g. SpO2] … It would, therefore, be beneficial to have a modular platform structure to measure a variety of different physiological and environmental parameters in a form factor that lowers the cost to the end user, and can be applied to various conditions beyond only cardiovascular diseases.” (¶ 0012 and ¶ 0016) and "a patched ECG assisted reflective photo plethysmography and pulse oximeter is provided. The innovation includes design and development of a low-cost, semi-disposable, wearable electronic patch for reliable and continuous photoplethysmography for extracting heart-rate, SpO2, SpCO and SpCO2" (¶ 0022).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first substrate layer of the apparatus as taught by Lan [10] to be at least one of flexible and stretchable and to modify the apparatus as made obvious by Lan [10] in view of Hannula to in use be attached to skin of a user in order to perform photoplethysmographic (PPG) , since such a flexible first substrate layer and such in-use attachment to skin of a user in order to perform PPG measurements were well known in the art as taught by Roham.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. optical or photo plethysmography) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  Photoplethysmography involves illuminating skin with light from a light source such as an LED and then measuring the amount of light either transmitted or reflected to a photodetector (see instant specification, pg. 1, "Existing devices using optical measurement methods, such as optical photoplethysmography [PPG], are worn in contact with the skin, for example on the wrist, which is more convenient for long term use. These devices rely on illuminating the body tissue with for example IR, red, or green light emitting diodes [LEDs] and detecting the reflected light signal"), and it would have been well within the skill of one of ordinary skill in the art to configure an apparatus comprising at least one light source and at least one photodetector to be used to perform PPG measurements, especially considering Lan [10] teaches a green LED #84.  The motivation would have been to provide low-cost, semi-disposable, wearable electronic patch that conforms to skin of a user for reliable and continuous photoplethysmography for extracting heart-rate, SpO2, SpCO and SpCO2 (Roham, ¶ 0012 and ¶ 0016 and ¶ 0022), and there was reasonable expectation of success.
It is also noted the limitation directed to “in order to perform photoplethysmographic (PPG) measurements using the light from the at least one light source returning to the apparatus from the blood-perfused tissue of the user” is considered to be a recitation of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the device of 

Regarding claim(s) 19, Lan [10] in view of Khair and Hannula and Roham makes obvious all limitations of claim(s) 18, as discussed above, including the first layer of optically absorbing or reflecting material, the second layer of optically absorbing or reflecting material, and the at least one photodetector.
Lan [10] further teaches that a second substrate layer (substrate, ¶ 0264, Fig. 32c, #20; furthermore, substrate, Figs. 23-24 and 27-28 and 31a-b, #20) between the first layer of material and the second layer of material (substrate #20 is between backlight panel layer and top coat layer #36), the at least one photodetector being mounted on the second substrate layer (active matrix sensor array #60 is mounted on substrate #20, as shown in Fig. 32c).

Regarding claim(s) 22, Lan [10] in view of Khair and Hannula and Roham makes obvious all limitations of claim(s) 18, as discussed above.
Lan [10] further teaches a micro-lens array (microlens array, ¶ 0243 and ¶ 0264-0265, Fig. 32c, #86: ¶ 0265, "microlens array #86 comprises a plurality of reflective surfaces which direct the reflected light upward towards the fingertip #40") on a second side of the first substrate layer (microlens array #86 is on a second side of reflector #88, as shown in Fig. 32c, wherein the first side and the second side of the first substrate layer are not claimed as being different).

Regarding claim(s) 23, Lan [10] in view of Khair and Hannula and Roham makes obvious all limitations of claim(s) 18, as discussed above.
Lan [10] further teaches that the at least one light source includes a light-emitting diode (LED) (LED #84 discussed above in claim 18).

Regarding claim(s) 27-28, Lan [10] in view of Khair and Hannula and Roham makes obvious all limitations of claim(s) 18, as discussed above.
Lan [10] does not explicitly teach the following limitations:
a first circuit element having a low-power amplifier circuit.
the low-power amplifier circuit is mounted on a second circuit element attached to the first circuit element.
In an analogous wearable bio-signal monitoring field of endeavor, Roham teaches:
a first circuit element having a low-power amplifier circuit (patch hardware, ¶ 0042-0044, Fig. 6: ¶ 0044, "[The patch] also includes a low power, gain programmable amplifier").
the low-power amplifier circuit is mounted on a second circuit element attached to the first circuit element (flexible printed circuit board, ¶ 0038 ¶ 0047, Fig. 2B [upper right] and 8).
Roham further discloses art recognized advantages of a first circuit element having a low-power amplifier circuit, wherein the low-power amplifier circuit is mounted on a second circuit element attached to the first circuit element, with reasonable expectation of success: "a low power, gain programmable amplifier that accommodates various biopotential signals [i.e. ECG, EMG and EEG]" (¶ 0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as made obvious by Lan [10] in view of Khair and Hannula and Roham to further comprise a first circuit element having a low-power amplifier circuit, wherein the low-power amplifier circuit is mounted on a second circuit element attached to the first circuit element, since such a first circuit element was well known in the art as taught by Roham.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. low power amplification) with no change in their respective functions, and the combination would have yielded 

Regarding claim(s) 29, Lan [10] in view of Khair and Hannula and Roham makes obvious all limitations of claim(s) 18, as discussed above.
Lan [10] further teaches a system (fingerprint sensor #10 discussed above in claim 18 and computer [e.g., a desktop computer or a laptop], ¶ 0228, "the fingerprint sensor #10 is an external apparatus that is connectable to a computer [e.g., a desktop computer or a laptop]. The computer includes a software program that operates the computer and the fingerprint sensor #10"; furthermore, computer/PDA/cellular phone, ¶ 0228, "fingerprint sensor 10 may be implemented, for example, within a computer, a PDA, or a cellular phone ... Remaining components of the fingerprint sensor 10 [such as power supply, driver module, controller, etc.] are then located within the computer or the cellular phone") comprising:
an apparatus (fingerprint sensor #10 discussed above in claim 18); and
a power and memory element (computer [e.g., a desktop computer or a laptop], wherein the computer comprises power and memory; furthermore, power supply, ¶ 0228, "Remaining components of the fingerprint sensor 10 [such as power supply, driver module, controller, etc.] are then located within the computer or the cellular phone," and memory of computer/PDA/cellular phone) connected to the apparatus (¶ 0228, "fingerprint sensor #10 is an external apparatus that is connectable to a computer [e.g., a desktop computer or a laptop]"; furthermore, power supply is a component of fingerprint sensor #10 located within the computer/cellular phone such that the power supply is connected to fingerprint sensor #10, and 

Regarding claim(s) 30-31, Lan [10] in view of Khair and Hannula and Roham makes obvious all limitations of claim(s) 29, as discussed above.
Lan [10] further teaches the following limitations:
the power and memory element is included in a second apparatus (computer [e.g., a desktop computer or a laptop], ¶ 0228, "the fingerprint sensor #10 is an external apparatus that is connectable to a computer [e.g., a desktop computer or a laptop]," wherein the computer comprises power and memory; furthermore, computer/PDA/cellular phone, ¶ 0228, "Remaining components of the fingerprint sensor 10 [such as power supply, driver module, controller, etc.] are then located within the computer or the cellular phone," and computer/PDA/cellular phone comprises memory).
the second apparatus is selected from the group consisting of a personal electronic device (computer [e.g., a desktop computer or a laptop] discussed above in claim 30; furthermore, computer/PDA/cellular phone discussed above in claim 30), a wristwatch, a smart watch, an activity bracelet, a mobile phone (computer/PDA/cellular phone discussed above in claim 30), a smartphone, a tablet, a computer (computer [e.g., a desktop computer or a laptop] discussed above in claim 30; furthermore, computer/PDA/cellular phone discussed above in claim 30) and a television.

Claim(s) 32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lan et al. (US 2004/0252867, Embodiment of Fingerprint Sensor #10 - referred to as Lan [10]) in view of Khair et al. (US 6,533,729 - cited by applicant and referred to as Khair) and Hannula et al. (US 2009/0171177 - cited by applicant and referred to as Hannula) and Roham et al. (US 2013/0116520 - referred to as Roham) as applied to claim(s) 18 above, and further in view of Kuhn et al. (US 2009/0156912 - cited by applicant and referred to as Kuhn).
Regarding claim(s) 32, Lan [10] in view of Khair and Hannula and Roham makes obvious all limitations of claim(s) 18, as discussed above, including the at least one photodetector mounted on the first layer of material.
Lan [10] further teaches a method of manufacturing (¶ 0250, “methods of manufacture which are compatible with the present invention”).
Lan [10] does not explicitly teach the following limitations:
mounting the at least one light source on the first side of the first substrate layer;
applying the first layer of optically absorbing or reflecting material to embed the at least one light source on the first side of the first substrate layer;
mounting the least one photodetector on a surface of the first layer of optically absorbing or reflecting material;
applying the second layer of optically absorbing or reflecting material to embed the at least one photodetector on the surface of the first layer of optically absorbing or reflecting material without covering the at least one light source.
In an analogous optical sensing field of endeavor, Kuhn teaches a method of manufacturing (method for manufacturing an implantable optical sensor, ¶ 0042, Fig. 2, #300; furthermore, manufacturing method, ¶ 0065, Fig. 9, #360) an apparatus (optical sensor, ¶ 0024, Fig. 1, #10; furthermore, optical sensor, ¶ 0061-0064, Figs. 7A-B and 8, #150, #150a, #160), wherein the apparatus comprises:
a first substrate layer (substrate embodied as printed circuit board, ¶ 0028, Fig. 1, #52; furthermore, circuit board, Figs. 7A-B and 8);
at least one light source (light emitting portion, ¶ 0024, Fig. 1, #14, including opto-electronic devices for emitting light, shown as LEDs, ¶ 0028, Fig. 1, #26 and #28) mounted on a first side of the first substrate layer (¶ 0028, "LEDs #26 and #28 are mounted on a substrate, embodied as a printed circuit board #52 in FIG. 1");
a first layer of material (optical coupling member, ¶ 0033, Fig. 1, #68) embedding the at least one light source on the first side of the first substrate layer (¶ 0033, "light-emitting portion enclosure #24 is filled with an optical polymer material forming optical coupling member #68 for reducing the reflection of emitted light at component interfaces within light emitting portion #14," such that optical coupling member #68 embeds LEDs #26 and #28 on substrate embodied as printed circuit board #52, as shown in Fig. 1);
at least one photodetector (light detecting portion, ¶ 0024, Fig. 1, #16, including one or more photodetectors, ¶ 0030, Fig. 1, #46) mounted on a surface of the first substrate layer (photodetector #46 is over substrate embodied as printed circuit board #52, as shown in Fig. 1);
a second layer of material (optical coupling member, ¶ 0039, Fig. 1, #78) embedding the at least one photodetector in said second layer without covering the at least one light source (¶ 0039, "optical coupling member #78 may also be included in light detecting portion #16. Member #78 may be formed in a similar manner as member #68 such that member #78 completely fills space within enclosure #44 not occupied by photodetector #46 or other components," such that optical coupling member #78 embeds photodetector #46, as shown in Fig. 1), wherein:
the first substrate layer and the first layer of material form a laminate (printed circuit board #52 and optical coupling member #68 form a laminated structure made of layers fixed together, or a laminate, as shown in Fig. 1);
the first substrate layer and the second layer of material form a laminate (printed circuit board #52 and optical coupling member #78 form a laminated structure made of layers fixed together, or a laminate, as shown in Fig. 1);
the method comprising:
mounting the at least one light source on the first side of the first substrate layer (couple electronic device to circuit board, Fig. 2, #302: ¶ 0042, "coupling an opto-electronic device configured for emitting or detecting light to a circuit board or other substrate that facilitates electrical coupling to the opto-electronic device"; furthermore, couple photoemitting device[s] to circuit board and IC, Fig. 9, #364: ¶ 0066, "one or more photoemitting devices included in a light emitting portion are coupled to the circuit board");
applying the first layer of material to embed the at least one light source (fill enclosure to form optical coupling member, Fig. 2, #310: ¶ 0043, "enclosure is at least partially filled by injecting a material into the enclosure via a fill port, e.g. a port formed in the circuit board or substrate upon which the opto-electronic device is mounted"; furthermore, embed photoemitting device[s], Fig. 9, #366: ¶ 0067, "photoemitting device(s) are embedded in an optical polymer") on the first side of the first substrate layer (optical coupling member #68 embeds LEDs #26 and #28 on substrate embodied as printed circuit board #52, as shown in Fig. 1);
mounting the least one photodetector (couple electronic device to circuit board, Fig. 2, #302: ¶ 0042, "coupling an opto-electronic device configured for emitting or detecting light to a circuit board or other substrate that facilitates electrical coupling to the opto-electronic device"; furthermore, couple photodetecting device to circuit board, Fig. 9, #368: ¶ 0068, "a photodetecting device is coupled to a circuit board, which may be a circuit board shared with the photoemitting device(s) or a separate circuit board"); and
applying the second layer of material to embed the at least one photodetector in the second layer without covering the at least one light source (fill enclosure to form optical coupling member, Fig. 2, #310:  ¶ 0043, "enclosure is at least partially filled by injecting a material into the enclosure via a fill port, e.g. a port formed in the circuit board or substrate upon which the opto-electronic device is mounted).
Kuhn further discloses art recognized advantages of mounting the at least one light source on the first side of the first substrate layer; applying the first layer of optically absorbing or reflecting material to embed the at least one light source on the first side of the first substrate layer; mounting the least one photodetector on a surface of the first layer of optically absorbing or reflecting material; and applying the second layer of optically absorbing or reflecting material to embed the at least one photodetector on the surface of the first layer of optically absorbing or reflecting material without covering the at least one light source, with reasonable expectation of success: "Method 300 generally applies to methods for manufacturing both light emitting and light detecting portions of an...optical sensor" (¶ 0042) and "Optical sensors are employed...as physiological sensors configured to detect changes in light modulation by a body fluid or tissue measurement volume due to a change in a physiological condition in the body fluid or tissue. ... Monitoring such physiological conditions provides useful diagnostic measures and can be used in managing therapies for treating a medical condition. For example, a decrease in blood oxygen saturation or in tissue perfusion may be associated with insufficient cardiac output or respiratory function" (¶ 0004).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of manufacturing the apparatus as made obvious by Lan [10] in view of Khair and Hannula and Roham to comprise mounting the at least one light source on the first side of the first substrate layer; applying the first layer of optically absorbing or reflecting material to embed the at least one light source on the first side of the first substrate layer; mounting the least one , since steps of mounting and applying layers were well known in the art as taught by Kuhn; and since teachings of “B on which A is mounted” and “layer C configured to embed D” imply “mounting A on B” and “applying layer C to embed D,” respectively (such that teaching by Lan [10] of “the at least one photodetector mounted in a second layer over said first layer of material relative to said first substrate layer” makes obvious “mounting the at least one photodetector in the second layer over the first layer of material relative to said first substrate layer”).  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. mounting, applying a layer to embed) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to apply general methods for manufacturing light emitting and light detecting portions of an optical sensor (Kuhn, ¶ 0042) in order to monitor physiological conditions that provide useful diagnostic measures and can be used in managing therapies for treating a medical condition (Kuhn, ¶ 0042), and there was reasonable expectation of success.
Further regarding claim(s) 32, Lan [10] does not explicitly teach applying a skin-safe adhesive layer to cover at least the second layer.
In an analogous optical sensing field of endeavor, Hannula teaches applying a skin-safe adhesive layer (adhesive member #84 discussed above in claim 18: ¶ 0046, “Adhesive member #84…may be affixed to the bottom portion of the sensor substrate #12”) to cover at least the second layer of material embedding the at least one photodetector (discussed above in claim 18).
Hannula further discloses art recognized advantages of applying a skin-safe adhesive layer to cover at least the second layer with reasonable expectation of success: "Using an adhesive, such as a hydrogel, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as made obvious by Lan [10] in view of Khair and Hannula and Roham and Kuhn to further comprise applying a skin-safe adhesive layer to cover at least the second layer, since such applying a skin-safe adhesive layer was well known in the art as taught by Hannula.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. applying a layer) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to not damage the skin and be strong enough to maintain the apparatus on the patient's body throughout a prolonged monitoring period (Hannula, ¶ 0038) in order to provide doctors and other healthcare personnel with the information they need to provide the best possible healthcare for their patients (Hannula, ¶ 0004 and ¶ 0007), and there was reasonable expectation of success.

Regarding claim(s) 34, Lan [10] in view of Khair and Hannula and Roham and Kuhn makes obvious all limitations of claim(s) 32, as discussed above, including the at least one photodetector, the first layer 
Lan [10] further teaches [similar to claim 19] that the at least one photodetector is mounted on (active matrix sensor array #60 is mounted on substrate #20, as shown in Fig. 32c) a second substrate layer (substrate, ¶ 0264, Fig. 32c, #20; furthermore, substrate, Figs. 23-24 and 27-28 and 31a-b, #20) between the first layer of material and the second layer of material (substrate #20 is between backlight panel layer and top coat layer #36).

Response to Arguments
Applicant's arguments filed 07 December 2020 with respect to Claim Objections, Rejections under 35 USC § 112, and Claim Interpretation have been fully considered and are persuasive.
The objection(s) to claim(s) 18, 26-29, and 32 has/have been withdrawn in view of the applicant’s arguments on page(s) 8-9 that claim amendments were filed 07 December 2020.
The rejection(s) of claim(s) 18-34 under 35 U.S.C. 112(b) is/are withdrawn in view of applicant's arguments on page(s) 8-9 that claim amendments were filed 07 December 2020.
The interpretation(s) of claim(s) 12 under 35 U.S.C. 112(f) is/are no longer invoked in view of applicant's arguments on page(s) 9 that claim amendments were filed 07 December 2020.
Applicant's arguments filed 07 December 2020 with respect to Rejections under 35 USC § 102 and/or 103 have been fully considered but they are not persuasive for the following reasons.
Applicant argues on page(s) 10-13 regarding claim(s) 18, 29, and 32 that the present invention has nothing to do with fingerprint detection, and independent claim(s) 18, 29, and 32 has/have been amended to indicate further that the photoplethysmographic (PPG) measurements are made using light from the at least one light source returning to the apparatus from blood-perfused tissue of the user, not from the surface of the skin, as would be the case in fingerprint detection.  In response, the examiner respectfully 
Applicant argues on page(s) 12-13 that the fingerprint sensor of Lan is a device intended to be stationary and not one that would be attached to the skin of a user for making fingerprint measurements, in view of paragraph [0227] of Lan.  In response, the examiner respectfully disagrees with applicant’s interpretation that the device of Lan is intended to be stationary.  First, discussion in paragraph [0227] of Lan that the sensor being “connected” to a host system does not necessarily mean that the sensor is intended to be stationary.  For instance, see instant dependent claim 31, which claims an embodiment of the instant apparatus that is attachable to skin while also being “connected” to its power and memory element that are included in a second apparatus selected from e.g. a personal electronic device, a mobile phone, a smartphone, a tablet, a computer and a television.  Second, Lan discloses that its sensor can be portable (at least ¶ 0111 ¶ 0229).  Accordingly, considering that optical sensors (sensors comprising light .  
Furthermore, in response to applicant's argument on page(s) 13 that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant’s additional arguments on page(s) 13 regarding claim(s) 19, 22-24, 27-28, 30-31, and 34  merely reiterate the above asserted deficiencies and/or assert patentability in view of their dependency on independent claim(s) 18, 29, and 32.  These arguments are also not persuasive, because independent claim(s) 18, 29, and 32 stand(s) rejected, as discussed above.
Therefore, absent any evidence to the contrary, the examiner maintains that the combination of references teaches and/or makes obvious the claimed limitations.

In the interest of advancing prosecution, Examiner notes that Applicant may overcome Lan (US 2004/0252867) by considering further reciting that the at least one photodetector is directly mounted on and touches a surface of the first layer of optically absorbing or reflecting material in claim(s) 18, 29, and 32, and cancelling dependent claim(s) 19 and 34.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Regarding claim(s) 18, the following NPL referred to as Haahr teaches an apparatus comprising at least one light source, at least one photodetector, and a skin-safe adhesive layer being provided for attaching the apparatus to skin of a user, wherein, in use, the apparatus is attached to the skin of the user, the at least one photodetector facing the skin in order to perform photoplethysmographic (PPG) measurements using the light from the at least one light source returning to the apparatus from the blood-perfused tissue of the user.

Haahr, R. G., et al. An Electronic Patch for Wearable Health Monitoring by Reflectance Pulse Oximetry [online]. IEEE Transactions on Biomedical Circuits and Systems, 2012 [retrieved on 24 March 2021]. Retrieved from the Internet: <URL:  https://ieeexplore.ieee.org/document/6026927> <DOI: 10.1109/TBCAS.2011.2164247>.

Regarding claim(s) 18, Hicks et al. (US 6,745,061) teaches a flexible sheet-like laminate structure (#50, at least Figs. 6 and 11) embedding (col. 13, lines 9-11, “the resulting laminate #50 has its active components #38-44 securely embedded within, providing a sensor assembly having increased resiliency”) active components (#38-44, including LED #40 #42 and photodetector #38), wherein, in use, the apparatus is attached to skin of a user (col. 2, lines 31-34, “bottom surface of the clear flexible substrate [i.e., the patient side of the sensor] may contain an adhesive and/or a release liner covering the adhesive for selectively securing the sensor to a patient's tissue”) in order to perform photoplethysmographic (PPG) measurements (col. 1, lines 5-7, “The present invention is generally directed to photoplethysmographic measurement instruments, and more specifically to disposable pulse oximetry sensors”).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA FANG whose telephone number is 571-272-8492.  The examiner can normally be reached on Monday - Thursday, 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. F./
Examiner, Art Unit 3793



/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793